        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 1    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 1 ofID:
                                                               Entry  11 6269604




             United States Court of Appeals
                           For the First Circuit


 No. 18-2009

               TRACEY LAZO; JAMEN HARPER; MUSTAPHA JARRAF,

                          Plaintiffs, Appellants,

                           NY'COLE YOUNG THOMAS,

                                  Plaintiff,

                                      v.

                                SODEXO, INC.,

                            Defendant, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                    Before

                       Lynch, Kayatta, and Barron,
                             Circuit Judges.


      Edward A. Prisby, with whom Kajko, Weisman & Colasanti, LLP,
 John P. Regan, and Employee Rights Group, LLC were on brief, for
 appellants.
      Douglas J. Hoffman, with whom Jonathan R. Shank and Jackson
 Lewis P.C. were on brief, for appellee.


                                July 23, 2019
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 2    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 2 ofID:
                                                               Entry  11 6269604



             KAYATTA, Circuit Judge.               Employees of a food services

 and facilities company sued the company for alleged violations of

 the     Massachusetts       Tips     Act.         The   employees        sought       class

 certification, which the district court denied.                    Three individual

 cases    proceeded     to    summary        judgment,      at    which       point     each

 subsequently    failed.            The    plaintiffs     now    appeal       the     class-

 certification and summary-judgment rulings.                      For the following

 reasons, we affirm the entry of summary judgment without reaching

 the merits of the class certification issue.

                                             I.

             Sodexo,     Inc.       provides      food   services       and    facilities

 management to a variety of educational, health care, and business

 institutions.         It    operates        at   various      locations       throughout

 Massachusetts, including at One Lincoln Street in Boston.                            At One

 Lincoln, Sodexo has two clients:                 K&L Gates LLP and State Street

 Bank.    Sodexo operates a cafeteria for these clients' employees.

 It also operates an Executive Dining Room ("EDR") for both clients,

 offering    on-site     dining      and     catering,    as     well    as    non-direct

 services such as drop-off catering and unmanned buffets.                              These

 clients pay the invoices from Sodexo.                   Plaintiffs Tracey Lazo,

 Jamen Harper, and Mustapha Jarraf worked for Sodexo in the EDR in

 service capacities (e.g., as wait staff).                   Each began working in

 the EDR prior to September 2015.




                                           - 2 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 3    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 3 ofID:
                                                               Entry  11 6269604



             Since June 2008, Sodexo has subjected any orders placed

 through the EDR to an eighteen percent "administrative charge."

 Sodexo retains the proceeds generated from this charge.                   The

 administrative charge appears on invoices seen by the individuals

 who book the order, not the people dining in the EDR.                  As of

 September     2015,   invoices    for    EDR   services      state:     "The

 administrative charge does not represent a tip or service charge

 for wait staff employees or bartenders."            There is no evidence

 these invoices were seen by people dining there.

             Sodexo    also   operates   at   the   Plimoth   Plantation    in

 Plymouth, Massachusetts.       Plaintiff Jarraf worked at Plimoth as a

 server.     At Plimoth, Sodexo provides catering for private events

 such as weddings, showers, and meetings.              From 2009 to 2015,

 invoices for these events contained a twenty percent "staffing

 charge" or "support charge."        The invoices stated that the charge

 was "not a gratuity, but covers labor expenses for staffing your

 event and may exceed our actual labor cost."              In October 2015,

 Sodexo changed the language to read:

             [A]ll food and beverage is subject to a 20%
             administrative fee and applicable state and
             local tax.    The administrative fee does not
             represent a tip or service charge paid
             directly   to    wait  staff,   employees  or
             bartenders but is a charge to cover our
             operational costs and no additional gratuity
             is required.




                                     - 3 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 4    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 4 ofID:
                                                               Entry  11 6269604



             The plaintiffs brought suit against Sodexo for alleged

 violations of the Massachusetts Tips Act, Mass. Gen. Laws ch. 149,

 § 152A.      In   a   nutshell,   their     claim   is   that   the   various

 administrative, support, and staffing charges belonged to them as

 tips.     After conducting relevant discovery, the plaintiffs moved

 for class certification.       Their proposed class encompassed "[a]t

 least 604 Sodexo food and beverage wait staff and service employees

 working at thirty-five (35) Massachusetts Sodexo locations where

 [Sodexo] has imposed, and improperly retained, a 'service charge,'

 on patron food and beverage purchases."         The district court denied

 the motion for lack of sufficient commonality and typicality.            See

 Lazo v. Sodexo, Inc., No. CV 15-13366-GAO, 2017 WL 5147098, at *5

 (D. Mass. Nov. 6, 2017); see also Fed. R. Civ. P. 23(a)(2)-(3).

             The three individual plaintiffs' cases proceeded to

 summary judgment, at which point the district court held that

 Sodexo's actions at both One Lincoln and Plimoth Plantation were

 protected under the safe harbor provision of the Tips Act and

 granted the defendants' summary-judgment motion.                See Lazo v.

 Sodexo, Inc., No. CV 15-13366-GAO, 2018 WL 4696740, at *3-4 (D.

 Mass. Sept. 28, 2018).

             The plaintiffs now appeal the district court's class-

 certification and summary-judgment decisions.




                                     - 4 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 5    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 5 ofID:
                                                               Entry  11 6269604



                                      II.

              At    the   plaintiffs'       urging,     and    with    Sodexo's

 acquiescence, we turn first to the summary-judgment issues.                 We

 review the district court's summary-judgment rulings de novo.             See

 Zurich Am. Ins. Co. v. Elec. Me., LLC, 927 F.3d 33, 35 (1st Cir.

 2019).

                                      A.

              Section 152A(d) of the Tips Act states, in part:

              If an employer or person submits a bill,
              invoice or charge to a patron or other person
              that imposes a service charge or tip, the
              total proceeds of that service charge or tip
              shall be remitted only to the wait staff
              employees, service employees, or service
              bartenders in proportion to the service
              provided by those employees.

 Mass. Gen. Laws ch. 149, § 152A(d).

              Section 152A(d) also contains a safe harbor provision,

 providing:

              Nothing in this section shall prohibit an
              employer from imposing on a patron any house
              or administrative fee in addition to or
              instead of a service charge or tip, if the
              employer provides a designation or written
              description of that house or administrative
              fee, which informs the patron that the fee
              does not represent a tip or service charge for
              wait staff employees, service employees, or
              service bartenders.

 Id.

              The   plaintiffs    first     argue     that    Sodexo   violated

 section 152A(d) because diners who were served in the EDR were


                                     - 5 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 6    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 6 ofID:
                                                               Entry  11 6269604



 "patrons," as defined by the Tips Act, and were not informed that

 Sodexo's administrative charge was not a tip or service charge.

 We agree that EDR diners fall within the definition of "patron"

 because they were "served by . . . wait staff employee[s] or

 service employee[s] at a[] place where such employees perform

 work."    Id. § 152A(a).       However, we disagree that Sodexo had a

 duty to inform those diners that the administrative charge does

 not represent a tip or service charge.         Under section 152A(d), the

 "designation or written description" need only be provided to

 patrons upon whom an employer "impose[s]" an administrative fee.

 Id. § 152A(d); see also Meshna v. Scrivanos, 27 N.E.3d 1253, 1260

 (Mass. 2015) (explaining that section 152A(d)'s designation or

 written    description     requirement      "reflects   the   Legislature's

 concern that, absent such information, customers charged a fee by

 employers of wait staff employees will assume that the employer

 will remit that amount to its wait staff employees" (emphasis

 added)); Impose, Black's Law Dictionary (11th ed. 2019) ("To levy

 or exact.").     Those patrons upon whom a charge is imposed are the

 ones who are at risk of confusing an administrative charge with a

 service charge to the detriment of the service employees.                See

 Bednark v. Catania Hosp. Grp., Inc., 942 N.E.2d 1007, 1015 (Mass.

 App. Ct. 2011) (noting that the purpose of the designation or

 written   description     is   to   "dispel   the   possibility"    of   such

 confusion).    Nothing in the language of section 152A(d) indicates


                                     - 6 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 7    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 7 ofID:
                                                               Entry  11 6269604



 that a patron who does not have to pay an administrative charge

 must be informed that the charge paid by someone else is not a

 service charge.

             Here, because there is no evidence that Sodexo imposed

 any charge on diners who were served in the EDR, section 152A(d)

 does not require that any disclaimer be conveyed to those diners.

 To the extent that the plaintiffs are arguing that non-paying EDR

 diners would have nevertheless tipped the service employees but

 for being told by Sodexo employees that gratuities had already

 been covered, section 152A(d) does not provide the relief they

 seek.     Section 152A(d) prohibits employers from retaining tips

 that customers intended to give to service employees -- it does

 not restrain employers from preventing tipping generally.                      Cf.

 Meshna, 27 N.E.3d at 1260 (holding that section 152A does not

 "require   that     employers   of    wait       staff   employees . . .     permit

 customers to give tips to such employees").

             The   plaintiffs      also      challenge      the   district   court's

 disposition    of     their   claim      regarding       administrative     charges

 imposed by Sodexo on K&L Gates and State Street prior to 2015.

 Until that time, Sodexo had not included on its EDR invoices any

 written description stating that the administrative charge was not

 a tip or gratuity for wait staff.                  But the plaintiffs do not

 dispute    Sodexo's    position      that    a    verbal    or   oral   designation

 suffices in lieu of a written description. See Bednark, 942 N.E.2d


                                       - 7 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 8    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 8 ofID:
                                                               Entry  11 6269604



 at 1013 n.18 ("We also observe that the Act does not explicitly

 require a 'designation' to be in writing to be effective, just

 that it be 'provide[d]' and that it 'inform[]' the patron in the

 statutory sense." (alterations in original)).            And the district

 court found that Sodexo made K&L Gates and State Street "aware of

 the purpose of the administrative charge."         Lazo, 2018 WL 4696740,

 at *3.   This finding is supported by one of Sodexo's interrogatory

 responses, as well as by the declaration of Sodexo's resident

 district manager for its State Street account, Roger Dubois.               In

 the interrogatory response, Sodexo stated:

              During the relevant time period, State Street
              Bank and K&L Gates have been made aware of the
              purpose of the administrative charge, that it
              is retained by Sodexo, and is not a tip or
              gratuity for the wait staff.     In addition,
              Sodexo management has explained the charge
              numerous times to any individual who has asked
              about it.

              Similarly, Dubois's declaration stated that, "[o]n a

 number of occasions," he or another management staff member had

 been   asked   about   the   administrative     charge   by   State    Street

 employees and that, "[i]n all such instances," he or another

 management     staff    member     "explained     the    purpose      of   the

 administrative charge, that it is applied to all events booked in

 the EDR, is retained by Sodexo, and that it is not a tip or gratuity

 that is distributed to wait staff."         Dubois also stated that other

 Sodexo management staff had informed him that they had "verbally



                                     - 8 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 9    117 Filed:
                                      Date   Filed07/23/2019
                                                   07/23/19 Page 9 ofID:
                                                               Entry  11 6269604



 spoken with employees from K&L Gates when they . . . booked events

 in the EDR" and that they offered the same explanation of the

 administrative charge.1

             Once Sodexo took the position at summary judgment that

 the record failed to generate a genuine dispute of material fact

 as to whether it had made State Street and K&L Gates aware of the

 purpose of the administrative charge, it became the plaintiffs'

 burden    "to   proffer     facts   sufficient     to   rebut    [Sodexo's]

 assertions."     Nansamba v. N. Shore Med. Ctr., Inc., 727 F.3d 33,

 40 (1st Cir. 2013). We reject the plaintiffs' claims because there

 is no evidence that Sodexo failed to make one of the foregoing

 disclosures to the paying entity regarding any event at which a

 plaintiff served.2




       1To the extent that this statement is inadmissible hearsay
 that would ordinarily not be considered on summary judgment,
 Evergreen Partnering Grp., Inc. v. Pactiv Corp., 832 F.3d 1, 12
 (1st Cir. 2016), we note that the district court was permitted to
 consider it because the plaintiffs did not raise any objection to
 the declaration below, see Bellone v. Southwick-Tolland Reg'l Sch.
 Dist., 748 F.3d 418, 420 n.2 (1st Cir. 2014).
      2  Plaintiff Jarraf also challenges the district court's
 finding that he "was not a wait staff employee [at the EDR] as he
 had at least some managerial responsibility," which precluded him
 from recovering under the Tips Act. See Matamoros v. Starbucks
 Corp., 699 F.3d 129 (1st Cir. 2012). We need not consider this
 argument, because even assuming that Jarraf is eligible under the
 Tips Act, his arguments concerning Sodexo's liability are
 unavailing, as explained above.


                                     - 9 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 10   117  Filed 07/23/19
                                        Date Filed: 07/23/2019PageEntry
                                                                   10 ofID:
                                                                         11 6269604



                                              B.

               Plaintiff        Jarraf     also    focuses       his    appeal     on    the

  administrative charge Sodexo levied at Plimoth Plantation.                        Jarraf

  argues that there is a question of fact as to whether patrons

  understood the nature of the administrative charge.                      Specifically,

  Jarraf explains that during a Thanksgiving dinner event at Plimoth

  in 2016, a patron expressed his belief that a tip had already been

  included in the price for a ticket to the event. However, Sodexo's

  general    manager      for    Plimoth      stated    that     Sodexo    only    charges

  additional fees -- such as an administrative charge -- for private

  events, not for its Thanksgiving dining programs.                        Ticket prices

  to   the    Thanksgiving       programs       include      only      admission,       food,

  beverage,    and    tax.        Consistent       with    that     testimony,      Jarraf

  testified that he did not give the patron any invoice containing

  an administrative charge, nor did he know if the patron ever

  received such an invoice.            On this record, we cannot conclude that

  there is a genuine issue of material fact concerning Sodexo's

  billing practices at Plimoth.

               To   the    extent      that    Jarraf     also    argues    that    Sodexo

  violated the Tips Act when billing for private events (in contrast

  to the public Thanksgiving programs), we similarly find this claim

  unavailing.        Up until October 2015, private event invoices at

  Plimoth    stated    that      the   twenty      percent     "staffing     charge"      or

  "support charge" was "not a gratuity."                   In October 2015, Sodexo


                                           - 10 -
        Case 1:15-cv-13366-GAO
Case: 18-2009                  Document
                Document: 57 Page: 11   117  Filed 07/23/19
                                        Date Filed: 07/23/2019PageEntry
                                                                   11 ofID:
                                                                         11 6269604



  amended the language to explain that the administrative fee "does

  not represent a tip or service charge paid directly to wait staff,

  employees or bartenders but is a charge to cover our operational

  costs and no additional gratuity is required."              Jarraf does not

  assert that these written descriptions were inadequate, and the

  presence of such written descriptions precludes liability.                 See

  Mass. Gen. Laws ch. 149, § 152A(d).

                                       III.

              Having found that the plaintiffs' individual claims

  fail, we need not address whether the district court erred in

  denying class certification.         For the reasons stated above, the

  district court's summary judgment decision is affirmed.




                                     - 11 -
